Citation Nr: 0421447	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-36 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of mumps. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which (a) denied service connection 
for a depressive disorder; and (b) determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for residuals of mumps.  Appeal to the Board was perfected.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that the 
case must be remanded for two reasons - to ensure that the 
veteran's due process right to testify in support of his 
claim is met, and to further develop the evidentiary record.  
The veteran's due process rights include VA assistance in 
evidentiary development.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as amended, and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

More specifically, first, the veteran submitted in July 2004, 
after appeal to the Board had been certified, a statement 
indicating his desire to testify at a Board videoconference 
hearing.  The veteran is entitled to such a hearing.  
38 U.S.C.A. § 7107(d) (West 2002); 38 C.F.R. §§ 20.700(a) and 
(e), 20.703 (2003).

Second, the record indicates that the veteran had requested 
the RO to obtain morning reports concerning medical attention 
that he purportedly had received for mumps during active 
duty.  The record further shows that the RO had attempted to 
obtain these records in early 2002.  However, it was 
determined that a search for morning reports must be confined 
to a maximum of a three-month period, and requires specific 
information about the Unit to which the veteran had been 
assigned while on active duty.  As this case must be remanded 
for a Board videoconference hearing, the RO should take this 
opportunity to make another attempt to obtain morning reports 
relevant to the mumps residuals claim.  Such an effort would 
be consistent with the duty-to-assist requirements of the 
VCAA.            

In consideration of the foregoing, the Board directs the 
following on remand:

1.  Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge (VLJ) or an Acting VLJ of the 
Board.  Notify the veteran of the hearing 
consistent with 38 C.F.R. § 20.704 
(2003).    

2.  Make another reasonable attempt to 
obtain the veteran's morning reports for 
hospitalization or other medical 
attention provided during active duty for 
mumps.  Ask the veteran and his 
representative to provide, to the extent 
that they are able, more specific 
information needed to conduct another 
morning reports search, such as specific 
months during which treatment was 
provided, the veteran's Unit information, 
and the identity of the facility that 
provided such treatment.  Associate with 
the claims folder such morning reports or 
any other relevant records obtained as a 
result of this search.  Document 
unsuccessful attempts to obtain the 
records covered in this remand directive.  

3.  After completing the above 
directives, and following any further 
appropriate development, review the 
claims folder again to determine (a) 
whether new and material evidence has 
been submitted to reopen the mumps 
residuals claim, and if so, whether 
service connection for mumps residuals is 
warranted; and (b) whether service 
connection is warranted for the claimed 
depressive disorder.  If the decision 
remains in any manner adverse to the 
veteran on either disability claimed, 
provide him and his representative a 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

4.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent continue to 
be binding on remand and any further 
adjudication by the RO.  

The veteran has the right to submit additional evidence and 
argument on matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




